DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the optical device of claim 1, in particular the limitations of the dynamic prism module comprises: a first electrode; a second electrode facing the first electrode; a resin layer between the first electrode and the second electrode and having a reference refractive index; and a refractive index control layer between the first electrode and the second electrode, the refractive index control layer being configured to be turned on or off by an electric field formed between the first electrode and the second electrode to vary a refractive index thereof. The prior art does not disclose or suggest the optical device of claim 18, in particular the limitations of a dynamic prism module between the display module and the lens and configured to receive the image, the dynamic prism module being configured to be dynamically turned on or off to provide the image to different positions of the reflective mirror, wherein the dynamic prism module comprises: a first electrode; a second electrode facing the first electrode; a variable polarizer layer between the first electrode and the second electrode and having a polarizing state that is dynamically varied by an electric field formed between the first electrode and the second electrode; a resin layer between the second electrode and the lens and having a reference refractive index; and a refractive index control layer between the second electrode and the lens. The prior art does not disclose or suggest the optical 
The closely related prior art, Yan et al. (US 20200049996) discloses (Figs. 1-9) an optical device comprising: a lens (10) comprising a reflective mirror (52); a display module (18) on at least one side surface of the lens and configured to display an image; and a dynamic prism module (66, 68) between the display module and the lens and configured to receive the image, the dynamic prism module being configured to be dynamically turned on or off to provide the image to different positions of the reflective mirror (sections 0033-0037, 0094).
However, the prior art does not disclose or suggest the optical device of claim 1, in particular the limitations of the dynamic prism module comprises: a first electrode; a second electrode facing the first electrode; a resin layer between the first electrode and the second . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/CHARLES S CHANG/Primary Examiner, Art Unit 2871